Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered July 31, 1986, convicting him of criminal possession of stolen property in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence. The defendant failed to include in his motion papers a description of the grounds for such relief or "sworn allegations of fact * * * supporting such grounds” (CPL 710.60 [1]). Absent such allegations, the hearing court may summarily deny suppression (CPL 710.60 [3] [b]; People v Reynolds, 71 NY2d 552, 558; People v Gomez, 67 NY2d 843).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Lawrence, Spatt and Harwood, JJ., concur.